A barrel containing beer was found buried in a field some 50 yards from the house in which defendant lived with his family. The field was separated from the house by a road, and the barrel was buried in a hollow in the field and not discernable from the house. The defendant is a mine laborer, working regularly every day at a mine, and the field was cultivated by his wife and boys. He was never seen in the field and is not shown to have even known that the barrel of beer was there. There is some doubt as to whether the contents of the barrel contained alcohol. Be that as it may, there was no sufficient evidence connecting this defendant with the possession to authorize a conviction. The court should have instructed the jury to acquit the defendant. Error in refusing to give at the request of defendant the general affirmative charge necessitates a reversal. Hayes v. State, 22 Ala. App. 264,114 So. 674.
The judgment is reversed, and the cause is remanded.
Reversed and remanded. *Page 29